DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the inner part". There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret limitation as “an inner part”.
Claim 9 recites the limitation " wherein the creepage length is increased at least by a factor of 1.2.".  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret limitation with no weight.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamai et al. (JP 2016-174441; IDS; English Machine Translation Attached).
In claim 1, Tamai discloses (Fig. 1-7) a stator assembly (1) for an electromechanical transducer, the stator assembly (1) comprising; a frame structure (10) having a plurality of stator teeth (12) being circumferentially distributed around a longitudinal axis (A), wherein in between respective two neighboring stator teeth (12) there is formed one stator slot (11); a winding system having a plurality of electric windings (20, 21, 22), wherein respectively one electric winding (20b) is wound around at least one stator tooth (12) and is partially accommodated within two stator slots (11); and each electric winding (20, 21, 22) comprises an end winding portion (20b) which axially protrudes from the frame structure (10); and an insulation arrangement having a plurality of electric insulation devices (40), each insulation device (40) surrounding a part of one electric winding (20, 21, 22); wherein each insulation device (40) comprises: an inner insulation portion (40a) being accommodated within the respective stator slot (11) for preventing a direct electric contact between the respective electric winding (20, 21, 22) and the frame structure (10); and an outer insulation portion (40b) protruding from the frame structure (10) and surrounding a part of the respective end winding portion (20b); and wherein the outer insulation portion (40b) comprises an outer surface which comprises elevated surface portions (Comp_ES; annotated in Fig. 7 below).
In claim 2, Tamai discloses wherein the elevated surface portions (Comp_ES) of the outer insulation portion (40b) are spatially distributed and formed in such a manner that along a direction of protrusion (axial direction) there is given a thickness variation of insulating material of the outer insulation portion (40b), which insulating material surrounds the respective part of the respective end winding portion (20b; illustrated in Fig. 7).
In claim 6, Tamai discloses wherein the outer part (40b) is a corrugated member (Fig. 7).
In claim 7, Tamai discloses wherein an inner part (inner radial portion of 40a) is integrally formed with the inner insulation portion (40a).
In claim 8, Tamai discloses wherein the elevated surface portions (Comp_ES) cause an increase of a creepage length of a creepage current travelling from uninsulated conductor material of the respective end winding portion (20b) to the frame structure (10).
In claim 10, Tamai discloses wherein one electric winding (20, 21, 22) is accommodated within two neighboring stator slots (11).
In claim 11, Tamai discloses wherein one electric winding (20, 21, 22) is accommodated within two stator slots (11) which are circumferentially spaced apart in such a manner that at least one other stator slot (11) in arranged between the two stator slots (11; shown in Fig. 3).
In claim 12, Tamai discloses an electromechanical transducer (car-mounted rotating electric machine; Page 1) for converting mechanic energy into electric energy or vice versa for converting electric energy into mechanic energy (Page 1), the electromechanical transducer comprising: the stator assembly (1) as set forth in claim 1; and a rotor assembly (Page 9) being rotatable around the longitudinal axis.

    PNG
    media_image1.png
    818
    790
    media_image1.png
    Greyscale

	In claim 14, Tamai discloses a method for manufacturing a stator assembly (1; Fig. 1-8), the method comprising: forming a frame structure (10) having a plurality of stator teeth (12) being circumferentially distributed around a longitudinal axis (A), wherein in between respective two neighboring stator teeth (12) there is formed one stator slot (11); forming a winding system having a plurality of electric windings (20, 21, 22), wherein respectively one electric winding (20, 21, 22) is wound around at least one stator tooth (12) and is partially accommodated within two stator slots (11); and each electric winding (20, 21, 22) comprises an end winding portion (20b) which axially protrudes from the frame structure (10); and forming an insulation arrangement having a plurality of electric insulation devices (40), each insulation device (40) surrounding a part of one electric winding (20); wherein each insulation device (40) comprises an inner insulation portion (40a) being accommodated within the respective stator slot (11) for preventing a direct electric contact between the respective electric winding (20, 21, 22) and the frame structure (10); and an outer insulation portion (40b) protruding from the frame structure (10) and surrounding a part of the respective end winding portion (20b); and wherein the outer insulation portion (40b) comprises an outer surface  which comprises elevated surface portions (Comp_ES; annotated in Fig. 7 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al. (JP 2016-174441; IDS; English Machine Translation Attached) in view of Berr et al. (DE 2625294; IDS; English Machine Translation Attached).
In claim 3, Tamai teaches the assembly of claim 1, with the exception of wherein the elevated surface portions form rings, each ring surrounding the respective part of the respective end winding portion in an annular manner.
However, Berr teaches an assembly (Fig. 2) wherein the elevated surface portions (6a) form rings (shown in Fig. 2), each ring surrounding the respective part of the respective end winding portion (3) in an annular manner.
Therefore in view of Berr, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the assembly of Tamai to have made the claimed invention, in order to protect the coil from debris (Berr; Abstract).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al. (JP 2016-174441; IDS; English Machine Translation Attached) in view of Lewke et al. (US 9097238)
	In claim 13, Tamai teaches the assembly of claim 12, with the exception of a wind turbine for generating electrical power, the wind turbine comprising: a tower; a nacelle which is arranged at a top end of the tower; a wind rotor which is arranged at a front end of the nacelle and which comprises at least one blade; and the electromechanical transducer as set forth in claim 12, wherein the rotor assembly of the electromechanical transducer is mechanically coupled with the wind rotor.
However, Lewke teaches (Fig. 1-4) a wind turbine (100) for generating electrical power, the wind turbine (100) comprising: a tower (120); a nacelle (122) which is arranged at a top end of the tower (120); a wind rotor (110) which is arranged at a front end of the nacelle (120) and which comprises at least one blade (114); and an electromechanical transducer (140), wherein the rotor assembly (150) of the electromechanical transducer (140) is mechanically coupled with the wind rotor (110).
Therefore in view of Lewke, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the wind turbine of Tamai to have arrived at the claimed invention, in order to provide a transducer having a higher insulation reliability (Tamai; Page 1).  
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 4: “wherein the elevated surface portions form at least one elongate raised structure which surrounds the respective part of the respective end winding portion in a spiral manner.”
Claim 5: “wherein the outer insulation portion is made from two parts, an inner part having a tubular shape with a uniform wall thickness and an outer part having a non-uniform wall thickness or having a corrugated shape.
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sorensen et al. (US 2019/0280546) teaches a wind turbine disposed on a tower having a nacelle and an electromechanical transducer.
Azar et al. (US 2019/0260254) teaches a wind turbine disposed on a tower having a nacelle and an electromechanical transducer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832